                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHANNA R. WHEELER,                                CASE NO. 19-cv-08077-YGR
                                   8                   Plaintiff,
                                                                                            TEMPORARY RESTRAINING ORDER AND
                                   9             vs.                                        ORDER TO SHOW CAUSE RE:
                                                                                            PRELIMINARY INJUNCTION
                                  10     CARRINGTON MORTGAGE SERVICES LLC,
                                                                                            Re: Dkt. No. 12
                                  11                   Defendant.

                                  12          On December 13, 2019, the Court issued an order denying pro se plaintiff Johanna R.
Northern District of California
 United States District Court




                                  13   Wheeler’s motion for a temporary restraining order. (Dkt. No. 9.) In it, the Court found that

                                  14   plaintiff had not demonstrated that notice was given to defendant Carrington Mortgage Services

                                  15   LLC, nor had plaintiff provided the Court with enough information for it to perform a complete

                                  16   analysis of her motion.

                                  17          On or about December 16, 2019, plaintiff filed an amended complaint and a “Supplemental

                                  18   Ex Parte Request for Immediate Temporary Restraining Order Relative to Fraudulent Chain of

                                  19   Title and Illegal Foreclosure.” (Dkt. Nos. 12, 13.) In her latest motion, plaintiff represents that

                                  20   she has given email notice to Bruce Rose, defendant’s chief executive officer who purportedly has

                                  21   emailed plaintiff in the past, as well as James Garnet, who is “listed as counsel for [defendant] on

                                  22   the 48-hour Writ of Possession notice received by Plaintiff.” Plaintiff further represents that Mr.

                                  23   Garnet responded to her email by stating that he was not authorized to accept service on behalf of

                                  24   defendant. Under Federal Rule of Civil Procedure 65(b)(1), however, a plaintiff seeking a

                                  25   temporary restraining order need only provide written or oral notice to the adverse party. Having

                                  26   reviewed the papers submitted, the Court finds that plaintiff has provided notice of the pending

                                  27   motion to representatives of defendant.

                                  28          Further, having reviewed the amended complaint, plaintiff’s motion, and the evidence
                                   1   submitted therewith, and good cause appearing, the Court GRANTS the motion and ORDERS as

                                   2   follows:

                                   3                                         ORDER TO SHOW CAUSE

                                   4           Defendant Carrington Mortgage Services LLC is ORDERED TO SHOW CAUSE why a

                                   5   preliminary injunction should not be entered against you to restrain and enjoin you and your

                                   6   agents, assigns and/or transferees, from (i) evicting or in any way dispossessing plaintiff or her

                                   7   family from the property located at 36 Ruth Avenue in Hampden, Maine; (ii) taking any action to

                                   8   interfere with plaintiff or her family’s quiet enjoyment of the property; and (iii) conveying title to

                                   9   the property, pending trial of this action or further order of this Court.

                                  10                                    TEMPORARY RESTRAINING ORDER

                                  11           Pending hearing on the Order to Show Cause, defendant Carrington Mortgage Services

                                  12   LLC, and its agents, assigns and/or transferees, are restrained and enjoined from (i) evicting or in
Northern District of California
 United States District Court




                                  13   any way dispossessing plaintiff or her family from the property located at 36 Ruth Avenue in

                                  14   Hampden, Maine; (ii) taking any action to interfere with plaintiff or her family’s quiet enjoyment

                                  15   of the property; and (iii) conveying title to the property, for a period of 14 days from the date of

                                  16   this order.

                                  17           IT IS FURTHER ORDERED THAT,

                                  18       1. Plaintiff shall pay the filing fee in this action no later than December 23, 2019.

                                  19       2. Plaintiff shall serve a copy of this Temporary Restraining Order and Order to Show Cause

                                  20           on defendant, along with the Amended Complaint, Summons, and all papers filed in

                                  21           connection with this request for temporary restraining order to date no later than

                                  22           December 24, 2019, at 12:00 p.m. by overnight or personal service on defendant’s

                                  23           officers or registered agents for service of process. Plaintiff shall also send a courtesy copy

                                  24           of these documents to Bruce Rose and James Garnet at the addresses where they were

                                  25           previously sent notice of this motion. Proof of such service shall be filed with the Court no

                                  26           later than December 26, 2019.

                                  27       3. Any opposition to the Order to Show Cause shall be filed no later than December 30,

                                  28           2019.
                                                                                          2
                                   1      4. Hearing on the Order to Show Cause for Preliminary Injunction shall be held on January

                                   2          3, 2020, at 2:00 p.m. in Courtroom 1, Federal District Courthouse, 1301 Clay Street,

                                   3          Oakland, California.

                                   4          The Court will entertain any reasonable request for a modified schedule for briefing and

                                   5   hearing on the order to show cause and extension of the temporary restraining order, if presented

                                   6   by stipulation of the parties. The Court further will entertain any requests for telephonic

                                   7   appearances filed at least five days prior to the hearing.1

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: December 20, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  11                                                        UNITED STATES DISTRICT COURT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28          1
                                                  Plaintiff’s motion for permission to file electronically is GRANTED. (Dkt. No. 11.)
                                                                                           3
